Supreme Court of Florida
                           ____________

                          No. SC20-605
                           ____________

  INQUIRY CONCERNING A JUDGE NO. 19-409 RE: BARBARA
                    KAYE HOBBS.

                          May 19, 2022

PER CURIAM.

     We review the findings and recommendations of the Hearing

Panel of the Florida Judicial Qualifications Commission (Hearing

Panel) concerning Circuit Judge Barbara Kaye Hobbs. See art. V,

§ 12, Fla. Const. Following an evidentiary hearing on seven

paragraphs (including subparagraphs) of charges, the Hearing

Panel found Judge Hobbs guilty of the three charges for which she

had conceded guilt and one additional charge, and recommended

that she be publicly reprimanded, suspended from office without

pay for sixty days, and compelled to attend an employee

management program. Before this Court, the Judicial

Qualifications Commission (JQC) argues that the Hearing Panel

should have found Judge Hobbs guilty as to all of the charges and
that the seriousness of her misconduct warrants harsher discipline,

up to removal from the bench. As explained below, we conclude

that the Hearing Panel should have found Judge Hobbs guilty of

one additional violation. Although removal is not appropriate, we

agree with the JQC that the recommended discipline is insufficient

for the serious misconduct at issue. Consequently, in addition to

imposing the Hearing Panel’s recommended discipline, we order

Judge Hobbs to pay a fine in the amount of $30,000.

                            BACKGROUND

     Judge Hobbs has served as a circuit judge for the Second

Judicial Circuit since 2012 and has no history of prior judicial

misconduct. On February 19, 2021, the Investigative Panel of the

Judicial Qualifications Commission (Investigative Panel) filed the

Amended Notice of Formal Charges (Amended Notice) against her

that is at issue in this proceeding, alleging violations of article V,

section 13 of the Florida Constitution and multiple Canons of the

Florida Code of Judicial Conduct addressed below.

     The charges against Judge Hobbs stemmed in part from

events relating to her adult son. In 2018, Judge Hobbs’s son was

charged with misdemeanor DUI in Leon County, which is located


                                  -2-
within the Second Judicial Circuit. Judge Hobbs retained an

attorney to represent her son. Shortly thereafter, Judge Hobbs

assumed another judge’s docket, and on that docket were two cases

where her son’s attorney was the attorney of record. When the

cases and her son’s attorney appeared before her, Judge Hobbs did

not recuse herself nor did she disclose her connection with the

attorney. In one case, she granted an agreed motion for

continuance. In the other, the parties announced they had agreed

to enter a deferred prosecution agreement, and she set a new court

date to ensure the agreement had been signed.

     On the evening of July 29, 2019, Judge Hobbs’s son was

arrested after allegedly shooting a person in his home. After

learning of the arrest, Judge Hobbs went to the police station where

her son was being held. Upon arrival, she asked to see her son but

was told that only her son’s lawyer could meet with him. Judge

Hobbs responded to this by saying that she was her son’s lawyer

and was then permitted to enter the interrogation room where her

son was being held. Judge Hobbs and her son had a nineteen-

minute conversation which was unrecorded due to its privileged

nature. Judge Hobbs also stayed with her son while he was


                                -3-
interviewed by police, and at several points interjected to ask

clarifying questions or to advise her son. At the end of the

interview, Judge Hobbs asked the officers to release her son into

her custody and expressed concerns about his safety because she

had sentenced inmates in the same jail where he otherwise would

be detained. The officers stated that it would be impossible to

release her son into her custody due to the nature of the charges

against him, but that they were aware of the potential safety issues.

After leaving the police station, Judge Hobbs contacted the attorney

who represented her son in his DUI matter, and he agreed to

represent him again. Although Judge Hobbs’s representation of her

son ended at that point, Judge Hobbs’s legal assistant attended,

and sat at counsel table during, his first appearance.

     After the Chief Judge of the Second Judicial Circuit learned

that Judge Hobbs’s son had been arrested, he contacted Judge

Hobbs to arrange a meeting. During this meeting, Judge Hobbs

explained that she had acted as her son’s attorney on the night of

his arrest, and the Chief Judge advised her to report herself to the

JQC, which she did on the same day. The Chief Judge also

explained to Judge Hobbs that he had viewed the video recording of


                                 -4-
her son’s first appearance and directed her to counsel her judicial

assistant regarding the appearance of impropriety created by her

presence at counsel table. He also suggested that Judge Hobbs

take some time off, and she agreed to do so.

     Before taking her leave of absence, Judge Hobbs attempted to

arrange a visit with her son. Believing that in-person visitation was

neither wise nor practical, the Court Administrator offered—with

the approval of the Chief Judge—to help Judge Hobbs find a means

of visiting her son. During this process, a program that would allow

for video visitation was discussed, and Judge Hobbs asked the

Court Administrator if he thought the visits would be recorded.

Concerned by the question, the Court Administrator ceased

assisting Judge Hobbs and alerted the Chief Judge as to what had

happened. The record shows that after these events, which

occurred on August 1 and 2, 2019, Judge Hobbs began

communicating with her son using a different program, which is

monitored and available to other members of the public.

     On August 4, 2019, Judge Hobbs took her leave of absence.

Before doing so, however, she failed to admonish her judicial

assistant as directed by the Chief Judge. The next day, August 5,


                                -5-
2019, the judicial assistant attended a second hearing in Judge

Hobbs’s son’s case and sat at counsel table for a second time.

     Upon Judge Hobbs’s return on August 12, both she and her

judicial assistant were summoned to the Chief Judge’s office for

counseling. After the meeting, the Chief Judge told Judge Hobbs

that she should counsel her judicial assistant. Judge Hobbs

declined and asked the Chief Judge to do it for her, and he agreed.

     During the counseling session between the Chief Judge and

the judicial assistant, the judicial assistant made a series of

remarks, including that the Chief Judge was only “pretend[ing] to

be sensitive to Judge Hobbs,” but then later “kick[ing] [her] in the

butt.” The Chief Judge told Judge Hobbs that he believed her

judicial assistant’s conduct during the meeting was grounds for

termination. Judge Hobbs declined to terminate her judicial

assistant but did counsel her on her conduct during the meeting.

     On August 20, 2019, the mother of Judge Hobbs’s grandson

visited Judge Hobbs in her office at the Leon County Courthouse.

Such visits were common and typically of a social nature because

this individual worked in the public defender’s office, which is in

the same building as Judge Hobbs’s chambers. However, this time,


                                 -6-
the visitor brought a petition for injunction, which she had already

completed and intended to file against the victim in the attempted

murder case that was pending against Judge Hobbs’s son. Judge

Hobbs’s judicial assistant accompanied the visitor to the clerk’s

office and showed her where the petition could be filed. While at

the clerk’s office, the judicial assistant also explained to the deputy

clerk that the matter would need to be forwarded to a judge in the

Third Judicial Circuit because of Judge Hobbs’s personal

connection with the case.

     The last incident involving Judge Hobbs’s judicial assistant

related to Judge Hobbs’s son occurred on October 3, 2019, while

Judge Hobbs was in Orlando appearing before a JQC investigative

committee. On October 3, Judge Hobbs’s son, who was out on bail,

came to Judge Hobbs’s office looking for his grandfather’s health

insurance papers. Judge Hobbs’s son stated that he believed the

papers were in Judge Hobbs’s office, which was in a secure part of

the building. The judicial assistant then gave her all-access

security badge to Judge Hobbs’s son, who used the private elevator

to access the restricted area, where he encountered an “unnerved”

clerk who reported the incident. Upon her return, Judge Hobbs


                                 -7-
learned of what happened and counseled her judicial assistant on

the seriousness of her mistake—but allowed her to keep her job.

     The rest of the charges stem from Judge Hobbs’s handling of

certain emergency matters in family law cases and her related

interactions with a case manager.

     Based on the events summarized above, the case proceeded to

an evidentiary hearing on seven paragraphs of charges, which are

detailed below. Judge Hobbs conceded guilt with respect to three

charges pertaining to her actions on the night of her son’s arrest,

but she contested the remaining charges. The Hearing Panel found

Judge Hobbs guilty of the three charges for which she had conceded

guilt and another charge related to her failure to supervise her

judicial assistant with respect to the judicial assistant’s presence at

counsel table, and for these violations, recommended the discipline

set forth above.

     In response to the JQC’s argument that harsher discipline,

potentially up to removal, is appropriate, Judge Hobbs urges the

Court to approve the recommended discipline. Judge Hobbs also

argues that the evidence does not support a finding of additional

misconduct.


                                 -8-
                             ANALYSIS

     In judicial disciplinary hearings, the charges and conclusions

of the Hearing Panel must be supported by clear and convincing

evidence. In re LaMotte, 341 So. 2d 513, 516 (Fla. 1977). Clear and

convincing evidence is “a standard which requires more proof than

a ‘preponderance of the evidence’ but . . . less than ‘beyond and to

the exclusion of a reasonable doubt.’ ” In re Graziano, 696 So. 2d

744, 753 (Fla. 1997) (quoting In re Davey, 645 So. 2d 398, 404 (Fla.

1994)). If the Hearing Panel’s findings meet this standard of

evidence, we will give them great weight. Graziano, 696 So. 2d at

753 (citing LaMotte, 341 So. 2d at 516). However, we “may accept,

reject, or modify in whole or in part the findings, conclusions, and

recommendations of the commission.” Art. V, § 12(c)(1), Fla. Const.

     Our analysis begins with a review of the Hearing Panel’s

findings relating to the charges alleged in paragraphs 1-7 of the

Amended Notice. We then address the recommended discipline.

                            Charges 1-3

     The charges alleged against Judge Hobbs in paragraphs 1-3 of

the Amended Notice were as follows:




                                -9-
     1. Your son was taken into police custody on or about
     the early morning hours of July 30, 2019 as a result of
     an incident that occurred in his residence, in which your
     son allegedly shot a female acquaintance multiple times
     through a closed door. Your son was taken to the
     Tallahassee Police Department (TPD) headquarters for an
     interview with police investigators. You came to TPD
     headquarters and asked to see your son. You were told
     by police that you would not be able to see your son
     unless you were representing him as his attorney. You
     then told police investigators that you were representing
     your son as his attorney.

     2. Acting as your son’s legal counsel, you requested and
     were permitted to consult with your son in the police
     interview room outside the presence of investigators and
     with the audio recording turned off. You were also able
     to be present with your son during his formal interview
     with investigators. During the interview, you participated
     by asking clarifying questions, and eventually telling your
     son to stop speaking.

     3. At the time you represented your son, you were serving
     as a Circuit Judge in Leon County (Tallahassee), where
     you were assigned to preside over felony criminal cases.
     Your son’s case has subsequently been assigned to the
     Third Judicial Circuit, and the Third Circuit State
     Attorney’s Office has charged him with attempted
     second-degree murder. Your legal representation of your
     son violates Canons 1, 2, 5A(1), 5A(2), and 5G.[1]

      1. Canon 1 requires a judge to uphold the integrity and
independence of the judiciary. Canon 2 requires a judge to avoid
impropriety and the appearance of impropriety in all of the judge’s
activities. Canons 5A(1) and (2) provide that “[a] judge shall
conduct all of the judge’s extra-judicial activities so that they do
not: (1) cast reasonable doubt on the judge’s capacity to act
impartially as a judge; [or] (2) undermine the judge’s independence,
integrity, or impartiality.” Canon 5G precludes a judge from

                               - 10 -
     With respect to all three charges, Judge Hobbs conceded and

the Hearing Panel found, that her representation of her son violated

Canons 1, 2, 5A(1), 5A(2), and 5G of the Florida Code of Judicial

Conduct. Judge Hobbs’s admission that her conduct violated these

canons satisfies the clear and convincing standard of evidence. See

In re Andrews, 875 So. 2d 441, 442 (Fla. 2004) (explaining that a

judge’s admission of misconduct is clear and convincing evidence).

Accordingly, we approve the Hearing Panel’s findings with respect to

these charges.

                              Charge 4

     The fourth charge against Judge Hobbs was as follows:

     4. In spite of being advised to avoid the appearance of
     preferential treatment, you later attempted to arrange
     unmonitored and unrecorded telephonic and/or video
     access to your son while he was in jail.[2]

     With respect to this charge, we accept the Hearing Panel’s

finding that the evidence presented below falls short of the clear




practicing law, except for in limited circumstances not relevant
here.

     2. The Amended Notice does not specify which Canons of the
Code of Judicial Conduct Judge Hobbs allegedly violated in this
charge.

                                - 11 -
and convincing standard of proof. See Davey, 645 So. 2d at 404

(accepting, as supported by clear and convincing evidence, findings

based on “direct, unequivocal, and consistent” testimony that was

“logical and supported by written evidence” where the conflicting

testimony was “vague, indecisive, and unsupported”). The evidence

presented below was of a highly speculative nature and largely

consisted of the Court Administrator’s assumption that Judge

Hobbs might be attempting to obtain preferential treatment in

visiting her son. In contrast, the record shows that, with the

exception of the events that occurred on the night of her son’s

arrest addressed in charges 1 through 3, Judge Hobbs visited her

son just like any other member of the public and was monitored

when doing so. Accordingly, we accept the Hearing Panel’s finding

with respect to this charge.

                               Charge 5

     The fifth charge against Judge Hobbs consisted of two parts,

as follows:

     5. At the time your son was arrested on July 30, 2019, he
     had a misdemeanor Driving Under the Influence (DUI)
     case pending in Leon county court. Attorney Gary
     Roberts filed a Notice of Appearance on behalf of your
     son in that case on Oct. 4, 2018.


                                - 12 -
After accepting representation of your son in the DUI
case, Mr. Roberts appeared before you on behalf of
clients in two separate felony criminal matters:

     a. [In the first case,] . . . [o]n May 29, 2019,
     Mr. Roberts appeared before you, on behalf of
     [the defendant], at a Case Management
     Conference. The court records indicate that at
     this hearing you set a trial date for September
     16, 2019. Shortly after the May hearing, on
     June 26, 2019, Mr. Roberts filed a motion to
     dismiss the charges. Mr. Robert’s motion and
     proposed order were directed specifically to
     you, by name, as the presiding judge, however,
     prior to ruling on the motion you were
     transferred out of the criminal division on
     August 2, 2019, by amendment to
     Administrative Order 2018-04.

     b. [In the second case,] . . . [the defendant] was
     charged with the felony offense of organized
     scheme to defraud. She was also represented
     by Mr. Roberts, who appeared before you on
     June 10, 2019 for a Plea Hearing. During this
     hearing, it was announced that the State
     Attorney and the defendant had agreed to
     enter into a Deferred Prosecution Agreement
     (DPA). You set a new court date of July 10,
     2019, to make sure the DPA had been signed.
     On August 2, 2019 you were transferred out of
     the criminal division by amendment to
     Administrative Order 2018-04.

Your failure to recuse yourself from criminal cases where
the defendant’s attorney of record was (at the same time)




                           - 13 -
     also representing your son in a separate criminal matter
     was improper, and violates Canons 1, 2A, 3B(1), 3E(1). 3

     The Hearing Panel found Judge Hobbs not guilty for failing to

recuse herself from these two cases based on its conclusion that her

actions in the cases were de minimis. Because the alleged

misconduct is based upon Judge Hobbs’s failure to recuse herself,

but the record does not clearly and convincingly establish that

recusal was required in either case, we approve the Hearing Panel’s

finding. However, we note that we would have decided this issue

differently had the alleged misconduct been Judge Hobbs’s failure

to disclose that the attorney appearing before her in the two cases

at issue also represented her son. The commentary to Canon 3E(1)

explains that even where a judge’s disqualification is not

automatically required, a judge “should disclose on the record

information that the judge believes the parties or their lawyers

might consider relevant to the question of disqualification even if



     3. Canons 1 and 2 were addressed in note 1, supra. Canon
3B(1) provides that “[a] judge shall hear and decide matters
assigned to the judge except those in which disqualification is
required.” Canon 3E(1) requires a judge to “disqualify himself or
herself in a proceeding in which the judge’s impartiality might
reasonably be questioned.”


                                - 14 -
the judge believes there is no real basis for disqualification.”

Moreover, where disqualification is required, the plain language of

the rule does not include a “de minimis” exception.

                               Charge 6

     The sixth charge against Judge Hobbs alleged that she had

failed to appropriately supervise her judicial assistant in three

respects, as follows:

     6. You have failed to appropriately supervise your
     Judicial Assistant (JA) in violation of Canons 1, 2, 3C(1),
     and 3C(2).[4] To wit:

           a. Your failure to adequately supervise has
           allowed your JA to inappropriately interpose
           herself in your son’s pending criminal case and
           violate security protocols. For example:

                i. Your JA was present at counsel
                table during a court hearing in your
                son’s case.



      4. Canons 1 and 2 were addressed in note 1, supra. Canon
3C(1) provides that “[a] judge shall diligently discharge the judge’s
administrative responsibilities without bias or prejudice and
maintain professional competence in judicial administration, and
should cooperate with other judges and court officials in the
administration of court business.” Canon 3C(2) provides that “[a]
judge shall require staff, court officials, and others subject to the
judge’s direction and control to observe the standards of fidelity and
diligence that apply to the judge and to refrain from manifesting
bias or prejudice in the performance of their official duties.”


                                 - 15 -
                ii. Your JA assisted the mother of
                your son’s child with filing an
                injunction against the victim in your
                son’s pending criminal case, during
                work hours.

                iii. Your JA provided your son with
                her security badge, which permitted
                him access [to] secure and/or non-
                public parts of the courthouse.[5]

     The Hearing Panel found that Judge Hobbs was guilty of

charge 6(a)(i) related to her judicial assistant’s appearance at

counsel table, but not guilty of charge 6(a)(ii) related to her

assistant’s involvement with the filing of an injunction against the

victim in the son’s attempted murder case or charge 6(a)(iii) related

to her judicial assistant’s security badge.

     Context is crucial for these charges. The evidence was both

clear and convincing that Judge Hobbs’s judicial assistant used her

position of trust to preferentially promote the individual interests of

the judge’s family and did not appear to understand that her duty

and our ethical rules required that she neither attempt to influence

the outcome of the criminal charges pending against the judge’s son




     5. The Amended Notice lists these charges as 6(a)(i)-(iii), even
though there is no charge 6(b).

                                 - 16 -
nor grant a privilege or courtesy to him that would not be equally

extended to any other criminal defendant. Judge Hobbs knew of

the serious ethical breach by her judicial assistant and took no

steps to counsel her, even after being directed by her chief judge to

do so. Because of this failing, our rules appropriately hold Judge

Hobbs responsible for all of the actions of her assistant that could

have been avoided if she had taken appropriate action—which was

her ethical obligation. See In re Murphy, 181 So. 3d 1169, 1177

(Fla. 2015) (explaining that the high ethical standard to which

judges are held safeguards the public’s confidence in the judiciary).

     Regarding charge 6(a)(i), clear and convincing evidence

supports the Hearing Panel’s finding that Judge Hobbs failed to

appropriately supervise her judicial assistant when Judge Hobbs

failed to immediately admonish her judicial assistant regarding her

presence at the first appearance in time to prevent the recurrence of

the same conduct at a subsequent hearing. Although Judge Hobbs

did not concede misconduct below, she no longer disputes the

finding of guilt as to this charge and instead urges the Court to

accept the Hearing Panel’s findings and recommendations. See In

re Diaz, 908 So. 2d 334, 337 (Fla. 2005) (explaining that when “the


                                - 17 -
JQC’s findings are undisputed [the] Court will ordinarily conclude

that the JQC’s findings are supported by clear and convincing

evidence”) (citing Andrews, 875 So. 2d at 442).

     Regarding charge 6(a)(ii), the record also supports the Hearing

Panel’s finding that Judge Hobbs is not guilty of misconduct related

to the fact that her judicial assistant escorted a visitor to the clerk’s

office to file a petition for injunction. Judge Hobbs testified at the

evidentiary hearing that when the visitor came to her chambers, she

had already filled out the paperwork she planned to file. The only

action Judge Hobbs’s judicial assistant took was to accompany the

visitor to the clerk’s office and point out with which deputy clerk the

visitor should file the paperwork. The court clerk testified below

that she recalled no discussion with either Judge Hobbs or her

judicial assistant regarding the petition for injunction. We agree

with the Hearing Panel that these facts do not present clear and

convincing evidence of misconduct. Cf. In re Holloway, 832 So. 2d

716, 728 (Fla. 2002) (explaining that a phone call to a detective by

the judge did not amount to exploitation of judicial office because

nothing improper was discussed on the call).




                                 - 18 -
     However, with respect to charge 6(a)(iii), the Hearing Panel

wrongly concluded that there is not clear and convincing evidence

to find Judge Hobbs guilty of misconduct based on her judicial

assistant’s actions regarding the security badge. The Hearing Panel

based this finding on its conclusion that the judicial assistant’s

conduct was “so beyond the mainstream and improbable as to be

unforeseeable by anyone.”

     We disagree with this reasoning. Although it may not have

occurred to Judge Hobbs that her judicial assistant would

improperly prefer her son, then a criminal defendant, in this

particular way, it was certainly foreseeable that her assistant’s

failure to understand her own ethical obligations could result in

other similar ethical breaches involving the judge’s son. The record

clearly demonstrates a lack of perspective, sense of propriety, and

professional judgment by the judicial assistant where Judge

Hobbs’s son is concerned. Further, the record shows that Judge

Hobbs was well aware of these problems and failed in her obligation

to properly supervise her judicial assistant. Under these

circumstances, it is appropriate to hold Judge Hobbs accountable




                                - 19 -
for her own failure to supervise, even if the specific preference given

to her son may have seemed improbable before it occurred.

                               Charge 7

     The seventh charge against Judge Hobbs consisted of four

parts, as follows:

     7. It is also alleged that you have failed to issue timely
     orders and decisions on certain emergency matters in
     violation of Canons 1, 2, and 3B(8)[6]:

           a. In [the first case,] an emergency motion was
           filed in a paternity case on September 19,
           2019 and an expedited motion was filed on
           September 20, 2019. As of October 21, 2019,
           you had not issued an order determining
           whether or not the motions qualify as
           emergencies.

           b. In [the second case], an emergency petition
           for temporary custody was filed August 29,
           2019, and no determination had been made as
           of October 21, 2019.

           c. In [the third case,] [y]ou determined that the
           matter was an emergency and court staff
           contacted your JA to schedule the matter for
           an emergency hearing. This occurred on
           August 21, 2019. Court staff reported that
           your JA refused to schedule the matter,
           stating, “I don’t have time for this shit,” and


       6. Canons 1 and 2 were addressed in note 1, supra. Canon
3B(8) requires a judge to “dispose of all judicial matters promptly,
efficiently, and fairly.”


                                 - 20 -
          explaining that she was not going to look up or
          contact the petitioner to obtain addresses for
          all parties in order to set a hearing. The JA
          indicated to staff that she would have you
          review this again and deem it a non-emergency
          for referral to a magistrate. Subsequently, the
          same emergency motion was filed again with a
          stamp indicating that it was not an emergency.

          d. After receiving the Commission’s Amended
          Notice of Investigation outlining the allegations
          in paragraph 7(a)-(c), you summoned a case
          manager to your chambers and interrogated
          her about the source of the Commission’s
          information.

     The Hearing Panel found that the evidence presented against

Judge Hobbs with respect to these charges did not clearly and

convincingly establish violations of the Code of Judicial Conduct, as

Judge Hobbs “was not seeking the source of the investigative

charges, and was actually trying to determine what was happening

in these cases.” We acknowledge the closeness of these issues,

particularly as they largely implicate additional questionable

conduct by Judge Hobbs’s judicial assistant caused by Judge

Hobbs’s failure to supervise her. However, given the superior

vantage point of the Hearing Panel in evaluating the testimony and

weighing the evidence related to these charges, we accept its finding




                                - 21 -
that Judge Hobbs is not guilty of any of the misconduct alleged in

paragraph 7.

                              Discipline

     Having analyzed the Hearing Panel’s findings and conclusions,

we now review its recommended discipline. Although the Court

“gives the findings and recommendations of the JQC great weight,”

In re Kinsey, 842 So. 2d 77, 85 (Fla. 2003), “the ultimate power and

responsibility in making a determination rests with [the] Court,”

LaMotte, 341 So. 2d at 516.

     In urging us to impose a harsher sanction than the Hearing

Panel’s recommended discipline, the JQC suggests that Judge

Hobbs’s misconduct demonstrates unfitness to hold judicial office

that warrants removal. We disagree. Removal is the most severe

form of discipline a judge may face, and it is typically reserved for

when a judge intentionally commits “serious and grievous wrongs of

a clearly unredeeming nature.” Id. at 517; see, e.g., In re McMillan,

797 So. 2d 560, 566-67, 572-73 (Fla. 2001) (removing a judge for

violating the “fundamental principles of judicial ethics” when he

explicitly and implicitly stated that he would show favor to certain

groups and made false and disparaging comments about his


                                 - 22 -
opponent in the race for the judgeship); Graziano, 696 So. 2d at

746-47 (removing a judge with a history of prior discipline when she

used her office for personal gain and interfered with courthouse

operations); In re Henson, 913 So. 2d 579, 594 (Fla. 2005)

(removing a judge who agreed to represent a client while a sitting

judge and then for advising that client to flee the country in order to

evade justice); In re Hawkins, 151 So. 3d 1200, 1213 (Fla. 2014)

(removing a judge who was found guilty of evading taxes, exploiting

her judicial office to promote her business, and making false and

misleading statements during a deposition while being investigated

for judicial misconduct).

     However, we do agree with the JQC that the recommended

discipline is insufficient. Although we are not unsympathetic to

Judge Hobbs’s family situation, her violations of the Code of

Judicial Conduct demonstrate a failure of judgment and a lack of

appropriate boundaries between her judicial office and her personal

life that cannot be tolerated in members of our judiciary. See In re

Frank, 753 So. 2d 1228, 1241 (Fla. 2000) (“[A] ‘judge is a judge 7

days a week, 24 hours a day.’ ” (quoting JQC’s findings)).




                                - 23 -
     Our constitution affords us great leeway in determining the

appropriate discipline, see art. V, § 12, Fla. Const., and we have

previously imposed fines in addition to suspensions in other cases

where serious misconduct warranted “something less than removal

from office.” In re Rodriguez, 829 So. 2d 857, 861 (Fla. 2002); see

also James R. Wolf, Judicial Discipline in Florida: The Cost of

Misconduct, 30 Nova L. Rev. 349, 391 (2006) (“Suspension and fines

are imposed in those tough cases where the misconduct is serious

but where the standards for removal have not been met.”).

     As Judge Hobbs’s misconduct goes to the heart of the public’s

ability to trust Florida’s judges to separate their personal lives and

relationships from their official duties, in addition to imposing the

Hearing Panel’s recommended discipline, we order Judge Hobbs to

pay a fine of $30,000.

                            CONCLUSION

     We approve the findings of misconduct made by the Hearing

Panel. Additionally, contrary to the Hearing Panel’s finding, we

further conclude that clear and convincing evidence establishes

that Judge Hobbs failed to properly supervise her judicial assistant,

which resulted in the judge’s son improperly accessing restricted


                                 - 24 -
areas of the courthouse while serious criminal charges were

pending against him.

     Regarding discipline, in light of the serious nature of the

misconduct at issue, we add a fine to the Hearing Panel’s

recommendation. Specifically, Judge Hobbs is suspended for sixty

days without pay and ordered to pay a fine of $30,000. The fine

shall be paid to the Office of the State Courts Administrator within

180 days from the issuance of this opinion. The effective date of the

suspension shall be on a date within thirty days of the issuance of

this opinion as determined by the Chief Judge of the Second

Judicial Circuit. Once the effective date of the suspension is

determined, the Court Administrator for the Second Judicial Circuit

shall submit a personnel action request (PAR) form to the Personnel

Office of the Office of the State Courts Administrator for processing.

We further order Judge Hobbs to attend an employee management

program to be completed within one year of the date of the issuance

of this opinion. We also command Judge Hobbs to appear before

this Court for the administration of a public reprimand at a time to

be set by the Clerk of this Court.




                                - 25 -
     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

Original Proceeding – Judicial Qualifications Commission

Honorable Michelle Morley, Chair, and Alexander J. Williams,
General Counsel, Judicial Qualifications Commission, Tallahassee,
Florida; and Lauri Waldman Ross of Ross & Girten, Counsel to the
Hearing Panel of the Judicial Qualifications Commission, Miami,
Florida,

     for Florida Judicial Qualifications Commission, Petitioner

Roosevelt Randolph and Errol H. Powell of Knowles & Randolph,
P.A., Tallahassee, Florida,

     for Judge Barbara Kaye Hobbs, Respondent




                               - 26 -